Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

The examiner of record has changed.  Please direct all further correspondence to Scott Long whose phone number is 571-272-9048.
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 12 September 2022.

Claim Status
Claims 1, 5, 7, 9-30, 35-38 are pending.  However, claims 12-17, 19-23, 28-30 and 35-36 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 2-4, 6, 8, 31-34 are cancelled.  Claims 1, 5, 10, 24-25 are amended.  Claims 37-38 are newly added. Claims 1, 5, 7, 9-11, 18, 24-27, 37-38 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12 September 2022 consisting of 3 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No.  62/715,690 (filed 08/07/2018) and claims benefit of 62/725,803 (filed 08/31/2018) and claims benefit of 62/726,745 (filed 09/04/2018) and claims benefit of 62/727,465 (filed 09/05/2018) and claims benefit of 62/802,104 (filed 02/06/2019) and claims benefit of 62/802,558 (filed 02/07/2019).  The instant application has been granted the benefit date, 07 August  2018, from the application 62/715,690.

RESPONSE TO ARGUMENTS
The current examiner withdraws all the rejections from the previous action.
 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Miller
Claims 1, 5, 7, 9, 11, 24-27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US2015/0159172).
Claim 1 is directed to a method of reducing, delaying and/or eliminating: the need for additional treatment procedures, the onset, progression and/or severity of symptoms in a subject determined to require additional treatment procedures or at risk for the onset, progression, and/or an increase in the severity of symptoms of MPS II, the method comprising: treating the subject by administering a composition comprising first, second and third AAV vectors, the first AAV vector comprising a sequence encoding a left ZFN designated 71557 or 47171, the second AAV vector comprising a sequence encoding a right ZFN designated 71728 or 47898 and the third AAV vector comprising a sequence encoding iduronate 2-sulfatase (IDS), wherein the first, second and third AAV vectors are administered at a fixed ratio of 1:1:8.
Miller et al. teach “methods and compositions for targeted integration of a sequence encoding a functional protein that is lacking in a subject with a lysosomal storage disease” and further indicate that zinc finger nucleases (ZFNs)  can be used for the targeted insertion (parag. 0015).  Miller et al. teach genetically modifying cells to produce a therapeutic protein known to be lacking in a lysosomal storage disease, such as iduronate-2-sulfatase deficiency (gene name: IDS), associated with Hunter’s disease” (parag.0027).  Hunter’s disease is known as a synonym for MPS II disease.
Miller et al. teach three AAV vectors comprising each comprising a polynucleotide selected from (i) a polypeptide encoding a first zinc finger nuclease, (ii) a polypeptide encoding a second zinc finger nuclease, and (iii) a donor polynucleotide encoding a protein lacking or deficient in a disease or disorder (parag. 0025).  Miller further teaches that in some embodiments (i), (ii), and (iii) are provided in a ratio of about 1:1:8 (parag. 0025).
Further, Miller et al. teach the Zinc Finger Nuclease left/right pair 47171:47898 have activity (Table 8, page 25).
Therefore, a person of ordinary skill in the art at the time of filing of the current application would combine passages from Miller et al. to practice the active method steps of treating the subject by administering a composition comprising first, second and third AAV vectors, the first AAV vector comprising a sequence encoding a left ZFN designated 71557 or 47171, the second AAV vector comprising a sequence encoding a right ZFN designated 71728 or 47898 and the third AAV vector comprising a sequence encoding iduronate 2-sulfatase (IDS), wherein the first, second and third AAV vectors are administered at a fixed ratio of 1:1:8.  
The awkwardly worded preamble seems to try to define the patient population that will be subjected to the active method steps of claim 1. The examiner broadly interprets scope of the patient population circumscribed by the preamble of claim 1, as encompassing any subject known to have or suspected of having Hunter’s disease (a.k.a. MPS II disease) having a deficiency of iduronate-2-sulfatase.  Miller suggests that their treatment method would be applied to subjects having Hunter’s disease (a.k.a. MPS II disease).  Therefore, whatever patentable weigh can be drawn from the awkwardly worded preamble, it seems that Miller has provided sufficient guidance to treat that population.
In the background section (parag. 0008) of Miller, it is disclosed that treatment options include enzyme replacement therapy (ERT) for diseases such as Hunter’s (iduronate-2-sulfatase deficiency-IDS) where the missing enzyme is given to the patient and must be repeated throughout the patient’s life.  Miller teaches enzyme replacement therapy (ERT) for diseases such as Hunter’s (iduronate-2-sulfatase deficiency-IDS) is used to treat symptoms and that ERT is not curative. Miller proposes their methods as a means to improve treatment options for such patients.  Therefore, Miller seems to implicitly suggest that practicing their active method steps would reduce or eliminate the need for ERT for patients having Hunter’s disease (iduronate-2-sulfatase deficiency-IDS).  Therefore, the examiner concludes the limitations of claim 5 are prima facie obvious over Miller et al.

Additionally, Miller et al. in Figure 1 teach that a polyadenylation signal (pA) is included in their generic donor sequence, thereby suggesting a limitation recited in claim 7.
The teachings of Miller are directed for the ultimate goal of treating human disease.  Therefore, using a human IDS sequence like that recited in current claim 9 would be prima facie obvious.
Claim 11 recites measuring IDS activity before and after treatment.  While the Miller document suggests treatment of numerous diseases using ZFN and donor polynucleotides that correct for protein deficiencies, Miller has the most detail about correcting hemophilia due to deficient Factor VIII.  Therefore, a person of ordinary skill in the art would take the Factor VIII examples as guidance for practicing other embodiments such as correction of a sequence encoding iduronate 2-sulfatase (IDS).  Parag. 0040 of Miller describes measuring iduronate 2-sulfatase (IDS) levels before and after the ZFN modification of aberrant iduronate 2-sulfatase (IDS) gene.  Therefore, the examiner concludes the limitations would be prima facie obvious to a skilled artisan.
Claim 24-25 and 38 recite specific minimum doses of AAV vectors.  Paragraph 0055 of Miller describes the study design in Fig.11.  At paragraph 0055 and Fig. 11 indicate some exemplary doses of AAV used to genetically modify cells including “single ZFN: 5e12 vg/kg; Donor 5e13 vg/kg.”   Clearly, the combination of these doses is at least 1e13 vg/kg, as recited in claim 38.  Similarly, the total AAV dose cited above, also meets the limitations of “a total AAV dose of between 1e13 and 1e16 vg/kg” as recited in claim 24.   Claim 25(ii) recites an AAV dose of “5e13 vg/kg comprising 5e 12 vg/kg of the first and second AAV vectors and 4e13 of third AAV vector.”  This is very close, but not identical to the teachings at paragraph 0055 reciting  “single ZFN: 5e12 vg/kg; Donor 5e13 vg/kg.”  Therefore, the examiner concludes that the teachings of Miller are so close to the range of claim 25, that a skilled artisan would conclude that claim 25 is prima facie obvious. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
Claim 26 is directed to the method of claim 1, wherein the composition is administered intravenously, optionally via an infusion pump at a rate of anywhere between 10 to 200 mL/hour.  Miller et al. describe intravenous infusion of cells that had received their ZNF vectors and iduronate-2-sulfatase transgene (parag. 0173).
Claim 27 is directed to the method of claim 26, wherein the rate of infusion is 100 mL/hour.  Since the rate of infusion from 26 is optional, and the limitations of claim 27 modify the optional steps of claim 26, the examiner concludes the limitations of claim 27 are also optional.  However, the examiner supposes that these limitations are well-known to skilled artisans and could be rejected as prima facie obvious, if the claims are amended to require these limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine passages from Miller et al. to practice the active method steps of treating the subject by administering a composition comprising first, second and third AAV vectors, the first AAV vector comprising a sequence encoding a left ZFN designated 71557 or 47171, the second AAV vector comprising a sequence encoding a right ZFN designated 71728 or 47898 and the third AAV vector comprising a sequence encoding iduronate 2-sulfatase (IDS), wherein the first, second and third AAV vectors are administered at a fixed ratio of 1:1:8.  
The person of ordinary skill in the art would have been motivated to make those modifications because MPEP 2144.01 suggest that based upon the SCOTUS decision on KSR, under rationale “A”.  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (AAV encoding ZFNs and AAV comprising sequence encoding iduronate 2-sulfatase (IDS)) are taught by Miller and further they are taught in various combinations and are shown to be used as to genetically modify cells to treat disease.   It would be therefore predictably obvious to use a combination of these elements in a method of treating Hunter’s disease by substituting a corrected gene. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Miller et al. because the molecular biology required to construct AAV vectors having encoding ZFNs and a donor sequence was successfully performed prior to the current application.  Similarly, delivery and expression of ZFN and genome integration of donor sequences by ZFN techniques has been successful prior to the current application.  For example, see Miller’s Figures 13C and 13D which “show a similar set of data measuring the presence of iduronate-2-sulfatase deficiency-(IDS) protein and enzymatic activity following transfection of ZFNs and an IDS donor.” (parag. 0057).  Administering such constructs in vivo or through ex-vivo manipulated cells would be similar to AAV therapies practiced prior to the current claims.
Therefore the method as taught by Miller et al. would have been prima facie obvious over the method of the instant application.

Miller & Lampe
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US2015/0159172) as applied to claim 1, and further in view of Lampe et al. ((2014), Long-term experience with enzyme replacement therapy (ERT) in MPS II patients with a severe phenotype: an international case series. J Inherit Metab Dis, 37: 823-829, https://doi.org/10.1007/s10545-014-9686-7).
As described above, Miller et al. suggest the limitations of claim 1.  However, Miller et al. does not describe the various pathologies of subjects suffering from Hunter’s disease/mucopolysaccharidosis II (MPS II), which can be improved by increasing iduronate-2-sulfatase in the subjects.
Lampe teach that the pathologies of subjects suffering from Hunter’s disease/mucopolysaccharidosis II (MPS II) are delayed or reduced or eliminated or suppressed in subjects receiving enzyme replacement therapy (ERT) by administering iduronate-2-sulfatase.
Therefore, it would be obvious at the time of filing the current application to practice the method of claim 18, where the outcome of treating Hunter’s disease patents with ZNF + IDS gene in AAV would reduce, suppress, delay or eliminate pathologies in subjects following treatment.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (AAV encoding ZFNs and AAV comprising sequence encoding iduronate 2-sulfatase (IDS); pathologies of Hunter’s disease; ERT)  are taught by Miller or Lampe and further they are taught in various combinations and are shown to be used as to genetically modify cells to treat disease.   It would be therefore predictably obvious to use a combination of these elements in a method of treating Hunter’s disease by substituting a corrected gene. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Miller et al. and Lampe et al. because the molecular biology required to construct AAV vectors having encoding ZFNs and a donor sequence was successfully performed prior to the current application.  Similarly, delivery and expression of ZFN and genome integration of donor sequences by ZFN techniques has been successful prior to the current application.  For example, see Miller’s Figures 13C and 13D which “show a similar set of data measuring the presence of iduronate-2-sulfatase deficiency-(IDS) protein and enzymatic activity following transfection of ZFNs and an IDS donor.” (parag. 0057).  Administering such constructs in vivo or through ex-vivo manipulated cells would be similar to AAV therapies practiced prior to the current claims.  Additionally, Lampe et al. shows that increased IDS is effected in reducing pathologies in Hunter’s disease patients.
Therefore the method as taught by Miller et al. & Lampe et al. would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claims 10 and  37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner has requested STIC sequence searches for SEQ ID NOs: 15 and 17.  The sequence search result discloses that there is no prior art that is 100% identical to either of these sequences. The current specification indicates that the “partial IDS cDNA comprising parts of exon I plus exons 2-9 (SEQ ID NO: 15).”  There is no prior art that is 100% identical to these sequences.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633